Wood, J., dissenting. I do not concur in that part of the opinion which holds that service upon the Auditor or designated agent is the only service which can be had upon foreign insurance corporations doing business in this State. Section 4982, Mansf. Dig., provides : “When the defendant is a foreign corporation, having an agent in this State, the service may be upon such agent.” Section 3834, Mansf. Dig.—of the Insurance Bureau Act—does not expressly repeal the above section. Certainly there is no repugnance, and it cannot therefore be said that the above section (4982) is repealed by implication. The act of March 2, 1887, p. 43, does not repeal it, but only enlarges the provisions, making service good “upon an agent of said company or companies in any county in the State, or service upon the Auditor of State, as provided by law.” Observe that this act does not say “upon the Auditor or party designated by him, or the agent specified by said company to receive service of process.” The language is ‘‘an agent of said company or companies.” It is plain that sec. 3834 of Mansf. Dig. and the act of March 2, 1887, sufra, are not in conflict with section 4982 of Mansf. Dig. They should be treated as cumulative, rather than as repugnant, methods of service. The construction which the majority place upon sec. 3834, Mansf. Dig., it seems to me, nullifies both sec. 4982, Mansf. Dig.—of the pleading and practice act—and also the act of March 2, 1887, so far as foreign insurance companies are concerned. I do not think the insurance bureau statute was intended to prescribe the ■only method of service, and, unless it was, there being no irreconcilable conflict, according to well recognized canons of construction, all these statutes should be permittted to the stand. Chamberlain v. State, 50 Ark. 132. I see nothing in our constitution, or the several statutes referred to, to warrant the court’s construction. As to whether the service in this case was sufficient, and the other questions raised, it is now unnecessar3r to express an opinion. Riddick, J., concurred in the dissenting opinion.